Citation Nr: 1502032	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

6.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.  

7.  Entitlement to an initial compensable rating for bilateral pes cavus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1989 and from November 1992 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This case was later developed and certified to the Board by the RO in Houston, Texas.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in December 2013, a transcript of which is of record.  At that hearing, the Veteran submitted additional documentary evidence that has been added to his electronic claims folder and requested that the record be held open for a period of 30 days, to allow submission of additional evidence.  Additional evaluation and/or treatment records from a private consulting physical therapist were received by the Houston RO later in December 2013 and made a part of the claims folder.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his December 2013 hearing, the Veteran indicated that the VA medical examinations he was afforded in August and December 2009 for the evaluation of the disorders herein at issue are inadequate, inasmuch as range of motion of his joints and spine was not measured with a goniometer as prescribed by regulation.  See 38 C.F.R. § 4.46 (2014).  The testimony of the Veteran as to the failure to utilize a goniometer to measure range of motion on either examination is found to be competent and credible.  As well, the record reflects that the Veteran sought and obtained a referral from his personal physician to be evaluated by a consulting physical therapist in December 2013, with measurement of range of motion in each affected area by means of a goniometer.  Inasmuch as those values denote a far greater loss of motion than identified by the motion studies by VA in April and December 2009, the Board finds that additional VA examinations for evaluation of range of motion with a goniometer are needed for compliance with the VA's duty to assist.  

Moreover, allegations are advanced on the Veteran's behalf that the RO failed to explain adequately to the Veteran why a separate evaluation was not for assignment for meniscal damage and ligamentous instability of his knees.  And, with respect to his bilateral foot disorder, the Veteran argues that not all of the pertinent manifestations were considered and that each foot should be evaluated separately with use of a bilateral factor due to involvement of both feet.  In light of such allegations and given the lapse of so many years since each of the disorders herein at issue was last evaluated by VA, the need for remand to furnish additional examinations is underscored.  

Lastly, as referenced above, the Veteran submitted additional documentary evidence at his December 2013 hearing and thereafter; however, neither submission included an explicit waiver for its initial consideration by the RO.  Ordinarily, solicitation by the Board of a waiver would occur, but as this matter must be returned to the AOJ for further evidentiary development, consideration of that evidence may be accomplished on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA records of treatment not already of record for inclusion in the Veteran's VA claims folder.  

2.  After completion of the foregoing, afford the Veteran for appropriate VA examinations in order to ascertain the nature and severity of his service-connected cervical and lumbar spine, bilateral shoulder, bilateral knee, and bilateral foot disorders.  His VA claims folder and copies of all pertinent records should be made available to and reviewed by the VA examiner for use in the study of this case.  Those examinations should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by each examiner.  Range of motion of the cervical and lumbar spine, as well as each shoulder, knee, and foot, should be measured with use of a goniometer, with recordation of each applicable range of motion value.  In addition, each examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of any applicable portion of the spine, either shoulder, either knee, and either foot, due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  The specific nerve or nerves affected, if any, in each applicable area and the degree of any resulting nerve impairment, should be fully specified.  

3.  Lastly, readjudicate the claims for higher initial ratings herein at issue on the basis of all the evidence of record, including the range of motion studies undertaken in December 2013 by a private consulting physical therapist, and all governing legal authority, and if any benefit sought by the Veteran is denied, provide to him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

No action by the Veteran is necessary until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




